The crime charged in the indictment was first degree robbery with prior convictions of two felonies. To this indictment defendant pleaded guilty and in an examination by the court before sentence admitted the convictions of the prior offenses charged. This presented a situation that affected the punishment to be imposed and that only. Under R. L. 1905, § 4772 (now G. S. 1923, § 9931) the sentence should have been for not less than 40 years or more than 80 years. Such increased punishment was as specifically provided for as was the lesser one of from 5 to 40 years if there had been no prior conviction. The declaration of the legislature as to the penalty to be imposed when there are prior convictions charged and proved is binding on the courts. People v. Lawrence,314 Ill. 292, 145 N.E. 384; Watson v. State, 190 Wis. 245,208 N.W. 897; State v. Reilly, 94 Conn. 698, 110 A. 550; People v. Cooney, 188 A.D. 292, 176 N.Y. S. 782; see also People v. Gowasky, 244 N.Y. 451, 155 N.E. 737, 58 A.L.R. 9; Hambrick v. State, 80 Fla. 672, 86 So. 623, 14 A.L.R. 987.
I do not think that the indeterminate sentence law referred to in the majority opinion, either as it appeared in L. 1911, p. 412, c. 298, or as amended by L. 1917, p. 455, c. 319, gave the trial court power to impose a maximum sentence of less than 40 years. For years there have been, and there are now, statutes providing punishment for serious crimes, in which a minimum sentence is fixed; in some at ten years, in others at seven years, and still others at five years. The majority opinion would have permitted the district *Page 536 
court prior to the enactment of L. 1927, p. 337, c. 236, to sentence an offender, who had been convicted of any crime where a minimum was fixed, to a sentence of a few months in the state prison. In this case the court would have been permitted to impose a sentence even less than the five-year minimum irrespective of the law requiring the increased punishment. Such could not have been the legislative intent. R. L. 1905, § 4772, was not expressly repealed by the 1911 law or the 1917 law hereinbefore referred to. Repeals by implication are not favored. 6 Dunnell, Minn. Dig. (2 ed.) § 8927. Although not controlling, it is to be noted that the legislature did not think that R. L. 1905, § 4772 (now G. S. 1923, § 9931) had been repealed by L. 1917, p. 455, c. 319, for in 1927 it expressly amended G. S. 1923 § 9931, by enacting L. 1927, p. 337, c. 236.
I am of opinion that relator should be taken to the district court of St. Louis county and there sentenced nunc pro tunc for a term of not less than 40 years and not more than 80 years. The circumstance that he has served all of his previous sentence, which was less than the statutory requirement, makes no difference.